Order entered June 30, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00771-CV

                        IN RE ROBERT C. LOWRY, M.D., Relator

                Original Proceeding from the 116th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-01187

                                          ORDER
                       Before Justices Lang-Miers, Evans and Whitehill

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the cost of this original proceeding.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE